DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I – Figure 1 in the reply filed on August 20, 2021 is acknowledged.  The traversal is on the ground(s) that “(1) there are overlapping or related technical features among these Species and/or (2) there would be no undue burden on the Examiner to examine these Species.”  This is not found persuasive because there is a search and examination burden for the patentably distinct species; as pointed out in Applicants arguments they are not obvious variants and may be patentably distinct, applicant did not submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.
Claims 15–20, 22 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 20, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gap and the closing member having the outer surface covered with the seal member must be shown/labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Numamoto (JP 2005-112003).
	Numamoto discloses in figures 1 – 3 a sealing structure of a sealed container in which an opening of a metallic cylindrical container (15) is closed with a metallic closing member (31, 56), wherein a gap between an inner wall surface on a side of the opening of the metallic cylindrical container and an outer surface of the metallic closing member that radially faces the inner wall surface is sealed with a seal member having been melted and solidified (paragraph 030; welding an igniter collar to a housing and, thus, discloses or suggests that the housing and the igniter collar are made of metal (written opinion)) (claim 14). Inserting the closing member into the opening of the cylindrical container, with the .
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanano (US 2010/0201111), Noda et al. (US 10,179,317).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614